UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50961 METRO BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 25-1834776 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3801 Paxton Street, P.O. Box 4999, Harrisburg, PA 17111-0999 (Address of principal executive offices) (Zip Code) 800-653-6104 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer Accelerated filer X Non-accelerated filer Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 6,521,348 Common shares outstanding at 7/31/2009 1 METRO BANCORP, INC. INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) June 30, 2009 and December 31, 2008 3 Consolidated Statements ofOperations (Unaudited) Three months and six months ended June 30, 2009 and June 30, 2008 4 Consolidated Statements of Stockholders' Equity(Unaudited) Six months ended June 30, 2009 and June 30, 2008 5 Consolidated Statements of Cash Flows (Unaudited) Six months ended June 30, 2009 and June 30, 2008 6 Notes to Interim Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition And Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 41 Item 4T. Controls and Procedures 41 PART II. OTHER INFORMATION Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. Submission of Matters to a Vote of Securities Holders 42 Item 5. Other Information 42 Item 6. Exhibits 42 Signatures 2 Part I – FINANCIAL INFORMATION Item 1.Financial Statements Metro Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets (unaudited) (in thousands, except share and per share amounts) June 30, December 31, Assets Cash and cash equivalents $ $ Securities, available for sale at fair value Securities, held to maturity at cost (fair value 2009: $116,985;2008: $154,357) Loans, held for sale Loans receivable, net of allowance for loan losses (allowance 2009: $19,337;2008: $16,719) Restricted investments in bank stocks Premises and equipment, net Other assets 31, 846 Total assets $ $ Liabilities Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Short-term borrowings and repurchase agreements Long-term debt Other liabilities Total liabilities Stockholders’ Equity Preferred stock – Series A noncumulative; $10.00 par value; 1,000,000 shares authorized; 40,000 shares issued and outstanding Common stock – $1.00 par value; 25,000,000 shares authorized; issued and outstanding – 2009: 6,514,663;2008: 6,446,421 Surplus Retained earnings Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. 3 Metro Bancorp, Inc. and Subsidiaries Consolidated Statements of Income (unaudited) Three Months Ended Six Months Ended (in thousands, June 30, June 30, except per share amounts) Interest Loans receivable, including fees: Income Taxable $ Tax-exempt Securities: Taxable Tax-exempt 17 17 33 33 Total interest income Interest Deposits Expense Short-term borrowings Long-term debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Service charges and other fees Income Other operating income Gains (losses) on sales of loans 56 Total other-than-temporary impairment losses ) - ) - Portion of loss recognized in other comprehensive income (before taxes) - - Net impairment losses recognized in earnings ) - ) - Gains (losses) on sales/call of securities 55 ) 55 ) Total noninterest income Noninterest Salaries and employee benefits Expenses Occupancy Furniture and equipment Advertising and marketing Data processing Postage and supplies Regulatory assessments and related fees Telephone Core system conversion/branding (net) ) - - Merger/acquisition - - Other Total noninterest expenses Income (loss)before taxes ) ) Provision (benefit)for federal income taxes ) ) Net income (loss) $ ) $ $ ) $ Net Income (loss)per Common Share: Basic $ ) $ $ ) $ Diluted ) ) Average Common and Common Equivalent Shares Outstanding: Basic Diluted See accompanying notes. 4 Metro Bancorp, Inc. and Subsidiaries Consolidated Statements of Stockholders’ Equity (unaudited) ( in thousands, except share amounts) Preferred Stock Common Stock Surplus Retained Earnings Accumulated Other Comprehensive (Loss) Total Balance: January 1, 2008 $ ) $ Comprehensive income (loss): Net income - Change in unrealized losses on securities, net of tax - ) ) Total comprehensive loss ) Dividends declared on preferred stock - - - ) - ) Common stock of 22,340 shares issued under stock option plans, including tax benefit of $81 - 22 - - Common stock of 100 shares issued under employee stock purchase plan - - 2 - - 2 Proceeds from issuance of 16,125 shares of common stock in connection with dividend reinvestment and stock purchase plan - 16 - - Common stock share-based awards - Balance, June 30, 2008 $ ) $ ( in thousands except share amounts) Preferred Stock Common Stock Surplus Retained Earnings Accumulated Other Comprehensive (Loss) Total Balance: January 1, 2009 $ ) $ Comprehensive income (loss): Net loss - - - ) - ) Other comprehensive income - Total comprehensive income Dividends declared on preferred stock - - - ) - ) Common stock of 38,775 shares issued under stock option plans, including tax benefit of $51 - 39 - - Common stock of 330 shares issued under employee stock purchase plan - - 6 - - 6 Proceeds from issuance of 29,137 shares of common stock in connection with dividend reinvestment and stock purchase plan - 29 - - Common stock share-based awards - Balance, June 30, 2009 $ ) $ See accompanying notes. 5 Metro Bancorp, Inc. and Subsidiaries Consolidated Statements of Cash Flows (unaudited) Six Months Ending June 30, (in thousands) Operating Activities Net income (loss) $ ) $ Adjustments to reconcile net income (loss)to net cash provided by operating activities: Provision for loan losses Provision for depreciation and amortization Deferred income taxes ) Amortization of securities premiums and accretion of discounts, net Net (gains) losses on sales and calls of securities ) Other-than-temporary impairment losses - Proceeds from sales of loans originated for sale Loans originated for sale ) ) Gains on sales of loans originated for sale ) ) Loss on disposal of equipment - Stock-based compensation Amortization of deferred loan origination fees and costs (Increase) decrease in other assets ) Increase in other liabilities Net cashprovided (used) by operating activities ) Investing Activities Securities held to maturity: Proceeds from principal repayments, callsand maturities Proceeds from sales Securities available for sale: Proceeds from principal repayments and maturities Purchases - ) Proceeds from sales - Proceeds from sales of loans receivable - Net increase in loans receivable ) ) Net purchase of restricted investments in bank stock - ) Proceeds from sale of premises and equipment 15 - Proceeds from sale of foreclosed real estate Purchases of premises and equipment ) ) Net cash provided (used) by investing activities ) Financing Activities Netincrease (decrease)in demand, interest checking, money market, and savings deposits ) Net increase in time deposits Net (decrease) increase in short-term borrowings ) Proceeds from common stock options exercised Proceeds from dividend reinvestment and common stock purchase plan Taxbenefit on exercise of stock options 51 81 Cash dividends on preferred stock ) ) Net cash provided (used)by financing activities ) Increasein cash and cash equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ See accompanying notes. 6 METRO BANCORP, INC.
